Citation Nr: 9935945	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:   Michael E. Wildhaber, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1995, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim previously came before the Board in November 1987.  
It was denied.  The RO found that new and material evidence 
had been presented to reopen the claim.  The Board agreed and 
found that new and material evidence had been presented in a 
decision dated in August 1997.  The Board further determined 
in this decision that the veteran had not provided credible 
supporting evidence of his claimed stressors and denied the 
claim on the merits.  

The Board's August 1997 decision was appealed.  It is now 
before the Board following the United States Court of 
Veterans Appeals (Court) grant of a joint motion for remand.


REMAND

In a decision of August 1997, the Board denied service 
connection for PTSD.  It was noted that, although the veteran 
had provided new and material evidence to reopen the claim 
for service connection for PTSD, he had not provided credible 
supporting evidence of his claimed inservice stressors.  In 
November 1998, the Court granted a Joint Motion for Remand.  

In February 1999, the Court granted a Joint Motion for 
Remand.  [citation redacted].  The Board was instructed to remand the claim for 
further evidentiary development and to comply with the duty 
to assist the appellant in the development of his case.  

The joint motion found that the Board failed to adequately 
comply with the duty to assist the appellant in the 
development of the facts of his case, and that the Board's 
decision was not supported by an adequate statement of 
reasons and bases.  The joint motion found that the Board 
failed to properly develop evidence regarding the veteran's 
service in Vietnam, in that unit records with regard to the 
Headquarters and Headquarters Detachment Security Guard 
Company (Provisional) U.S. Army Support Command Qui Nhon were 
not requested from the Environmental Support Group (ESG).  
The joint motion noted that the veteran's service personnel 
records indicated that he served in this company from 
December 1969 to February 1970 and that he reported various 
stressors related to this service, prior to his assignment to 
the 264th Transportation Company.  The joint motion also 
directed VA to request Morning Reports from the appellant's 
units, as advised by ESG, as a potential means of verifying 
the suicide casualty the veteran claims to have witnessed.

The Board finds that further evidentiary development is 
necessary in this case.  Therefore, this claim is REMANDED to 
the RO for the following:

1.  The RO should make a further request 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
This request should include a search for 
records regarding the Headquarters and 
Headquarters Detachment Security Guard 
Company (Provisional) U.S. Army Support 
Command Qui Nhon for the period of the 
veteran's assignment to that unit.  

2.  The RO should also request Morning 
Reports from the appellant's units, as 
advised by ESG, as a potential means of 
verifying the suicide casualty the 
veteran claims to have witnessed.

Upon completion of the above described items the RO should 
review the veteran's claim for service connection for PTSD.  
If the result remains adverse the RO should provide the 
veteran and his representative a supplemental statement of 
the case and adequate time to respond.  The claim should then 
be returned to the RO for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












